Per curiam.
This disciplinary matter is before the Court on the report and recommendation of special master, J. Wayne Moulton, who recommends that the Court accept the petition for voluntary surrender of license filed by Respondent Gregory E. Stuhler (State Bar No. 690150) after the State Bar filed a Formal Complaint against him. In the petition, Stuhler admitted violating Rules 1.15 (I) (a) and (b), and 1.15 (II) (b) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). The maximum penalty for a violation of those rules is disbarment.
*661Decided October 1, 2012.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Wilson, Morton & Downs, James E. Spence, Jr., for Stuhler.
Stuhler admitted the following facts in his petition. He did not keep client funds separate from his own property, instead commingling them in his attorney trust account. He did not promptly deliver funds to a client, instead giving her a check drawn on insufficient funds. His trust account statements show the account had a negative balance of as much as $27,000 in May 2010 and $20,000 in June 2010, when the bank dishonored 23 checks. He did not keep and maintain his attorney trust account records so that they reflected at all times the exact balance he held for each client or third person, and he withdrew funds from his trust account for his personal use that were not earned attorney fees debited against the account of a specific client and recorded as such.
The State Bar filed a response recommending that the Court accept Stuhler’s petition for voluntary surrender of license, which is tantamount to disbarment, see Bar Rule 4-110 (f). We have reviewed the record and accept Stuhler’s petition for voluntary surrender of his license. Accordingly, the name of Gregory E. Stuhler is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Stuhler is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.